DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12, 18, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al. (US 2021/0127396 A1) hereinafter Su.

Regarding claims 1, 12, and 21 – Su discloses receiving, by a terminal device, downlink control information (DCI) sent by a network device, wherein the DCI comprises an information block, the information block comprises control information of a first cell, and the control information of the first cell, refer to Figures 1, 15, and paragraphs [0022], [0024], [0060], [0116], [0189], [0194], [0225], [0226], [0265], [0307], [0316], and claim 18. 

frequency domain resource indication information, wherein a starting position of the frequency domain resource indication information in the DCI is configured by a high layer configuration parameter, refer to Figures 1, 15, and paragraphs [0225], [0226], [0229], [0265], [0307], [0316].
 or,
channel occupation time (COT) length information, wherein a starting position of the COT length information in the DCI is configured by a high layer configuration parameter.
Regarding claims 9 and 18 – Su discloses the frequency domain resource indication information comprised in the control information of the first cell is determined according to a high layer configuration parameter, refer to paragraphs [0189], [0200], [0202], [0207], [0218], [0225], [0229].
Regarding claims 22 and 23 – Su discloses the frequency domain resource indication information is used for indicating whether at least one subband in the first cell is available, refer to paragraphs [0022], [0060], [0061], [0194], and claims 26, 31.

Allowable Subject Matter

s 2, 4-7, 11, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1, 9, 12, 18, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If the attorney believes a telephone interview will advance prosecution please call the examiner.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US 2020/0383144 A1) discloses methods and apparatus for transmitting and receiving UCI and for requesting random access in wireless communication system.
Islam et al. (US 2019/0246378 A1) discloses systems and methods for scheduling wireless communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:

For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
15 February 2022
/John Pezzlo/
Primary Examiner, AU 2465